Citation Nr: 1212813	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-03 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE
Basic eligibility for Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1986. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran has a total disability permanent in nature resulting from a service-connected disability. 


CONCLUSION OF LAW

The criteria for eligibility for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, have been met.  38 U.S.C.A. §§ 3501 (West 2002 & Supp. 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38. U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 CFR §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial. 

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C. F. R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C. F. R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  In this case, the Veteran was granted service connection for hypertension with chronic kidney disease in a September 2007 rating decision.  The Veteran was assigned an 80 percent rating effective February 28, 2007.  Thereafter, in a January 2008 rating decision, the disability rating was increased to 100 percent effective September 4, 2007, under Diagnostic Code 7507-7530.  

In July 2009, the Veteran underwent a kidney transplant.  Kidney transplant residuals are rated under Diagnostic Code 7531.  Nevertheless, both Diagnostic Code 7530 and Diagnostic Code 7531 are rated based on renal dysfunction.  

Under Diagnostic Code 7531, it is provided that following a transplant surgery, a veteran will be deemed to be 100 percent disabled for one year following a hospital discharge after the procedure. After the expiration of this one-year period, the evaluation of the kidney impairment is based on residual renal dysfunction. However, the minimum rating for the residual renal disability is 30 percent.  See 38 C. F. R. § 4.115(b). 

Pursuant to 38 C. F. R. § 4.115(a), a 100 percent rating is assigned based on evidence of renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8 mg%; or markedly decreased function of the kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is assigned when there is constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101 (diastolic pressure predominantly 120 or more).

A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2011).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b) (2011).

In this case, prior to the transplant surgery, the Veteran was on dialysis.  His treating physician, Keith Kapatkin, M.D., in September 2008 stated that the Veteran was waiting for a kidney transplant which was considered a treatment, but not a cure for end stage renal disease (ESRD).  The transplant could improve the Veteran's quality of life and potentially increase his length of life.  Thereafter, as noted, the Veteran underwent the transplant.  

In a December 2009 VA letter, the Veteran was informed that he was permanently and totally disabled, even though this determination had not been made.

In February 2010, which was less than one year following the surgery, the Veteran was afforded a VA examination.  It was noted that the Veteran's disease would get progressively worse.  The transplanted kidneys were placed in the right lower quadrant.  More than sedentary activities were not precluded.  There was no peripheral edema.  Creatinine was 2.0.  BUN was not indicated.  His diagnosis was dual adult deceased donor kidney transplant with chronic renal insufficiency.  In the report, it was noted that dialysis had been discontinued, but under the diagnosis portion of the report, it was indicated that the Veteran was on dialysis.  It was also noted that the Veteran was unemployable due to his renal disability.  

In a September 2010 letter, Dr. Kapatkin stated that the Veteran was permanently and totally disabled.  He indicated that the Veteran could not return to work and that his kidneys were no longer protected due to where they were located (lower right side of the abdomen).  

In an October 2010 letter, Tambi Jarmi, M.D., F.A.S.N., indicated that the Veteran's last serum creatinine was done on May 5, 2010 and showed advanced kidney disease at Stage 3.  The physician indicated that the Veteran never recovered good kidney function.  The physician also stated that the Veteran needed to take immunosuppressive medications for the rest of his life and would be evaluated for another kidney transplant when he reached Stage 4; thus indicative of a progressively worse prognosis.  

The Veteran testified that his physician has told him that one of his kidneys will inevitably fail; it is only a matter of when that will occur.  He indicated that his laboratory levels fluctuate and his condition is not stable.  

In this case, the evidence shows that the Veteran has ESRD, status post kidney transplant.  He is no longer employable and his activities are restricted.  He is on medication for life and he is expected to worsen.  While it does not appear that the Veteran currently requires dialysis, it seems clear that he will eventually require dialysis or another transplant and never recover good kidney function.  In reviewing the medical statements, the Board finds that the Veteran is precluded from more than sedentary activity due to markedly decreased function of the kidneys.  Although the VA examiner indicated that more than sedentary activities were not precluded and that there was moderate impairment in most activities of daily living, the Board finds probative the Veteran's statements regarding his limitations as well as the letters of his private providers.  As such, the 100 percent rating, which is currently in effect, is warranted.  His treating physicians cumulatively indicated that the status of the level of severity of his condition would essentially not be subject to any improvement, but rather would worsen and his private physician specifically stated that he was permanently and totally disabled.  In essence, his current impairment is reasonably certain to continue throughout the Veteran's life.  38 C.F.R. § 3.340(b) (2011).  

Thus, the Board finds that the Veteran is permanently and totally disabled due to his service-connected kidney disease.  

VA law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to dependents of a veteran who meet certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA exists if a veteran has a permanent, total service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2011).  A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2011).  In this case, the Veteran has a permanent and total disability rating, per the foregoing discussed above.  As such, basic eligibility for Chapter 35 DEA benefits is established.


ORDER

Basic eligibility for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


